      Case 2:18-cv-01281 Document 78 Filed 09/09/19 Page 1 of 4 PageID #: 432



                        IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT CHARLESTON

 BRADLEY COTTRELL, on behalf of the
 ESTATE OF BERNARD DALE
 COTTRELL,

      Plaintiff,

 v.                                                               Civil Action No. 2:18-cv-01281
                                                                 Honorable Thomas E. Johnston
 NATHAN SCOTT STEPP, Individually as
 a member of the West Virginia State
 Police; ZACH W. HARTLEY, Individually
 as a member of the West Virginia State
 Police; OKEY S. STARSICK, Individually
 as a member of the West Virginia State
 Police; ROBERT B. HICKMAN,
 Individually as a member of the Roane
 County Sheriff's Department; ROANE
 COUNTY SHERIFF'S DEPARTMENT;
 and WEST VIRGINIA STATE POLICE,

      Defendants

      DEFENDANT DEPUTY HICKMAN’S MOTION FOR SUMMARY JUDGMENT

         COMES NOW Defendant Deputy Robert B. Hickman, by and through his counsel, the law

firm of Bailey & Wyant, PLLC, Charles R. Bailey, John P. Fuller and Jeffrey M. Carder and for

reasons more fully supported in the Memorandum of Law filed contemporaneously herewith, moves

this Court for entry of an Order granting summary judgment in his favor and against the Plaintiff.

         WHEREFORE, Defendant Deputy Robert B. Hickman respectfully moves this Court for

entry of an Order granting summary judgment to Defendant Robert B. Hickman and against the

Plaintiff and for all other relief that this Court deems just and appropriate.
   Case 2:18-cv-01281 Document 78 Filed 09/09/19 Page 2 of 4 PageID #: 433



                                       DEPUTY ROBERT B. HICKMAN,

                                       By Counsel,


  /s/ John P. Fuller
Charles R. Bailey (WV Bar #0202)
John P. Fuller (WV Bar #9116)
Jeffrey M. Carder (WV Bar #12725)
BAILEY & WYANT, PLLC
500 Virginia Street, East, Suite 600
Post Office Box 3710
Charleston, West Virginia 25337-3710
T: 304.345.4222
F: 304.343.3133
cbailey@baileywyant.com
jfuller@baileywyant.com
jcarder@baileywyant.com




                                       2
      Case 2:18-cv-01281 Document 78 Filed 09/09/19 Page 3 of 4 PageID #: 434



                    IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

 BRADLEY COTTRELL, on behalf of the
 ESTATE OF BERNARD DALE
 COTTRELL,

      Plaintiff,

 v.                                                        Civil Action No. 2:18-cv-01281
                                                          Honorable Thomas E. Johnston
 NATHAN SCOTT STEPP, Individually as
 a member of the West Virginia State
 Police; ZACH W. HARTLEY, Individually
 as a member of the West Virginia State
 Police; OKEY S. STARSICK, Individually
 as a member of the West Virginia State
 Police; ROBERT B. HICKMAN,
 Individually as a member of the Roane
 County Sheriff's Department; ROANE
 COUNTY SHERIFF'S DEPARTMENT;
 and WEST VIRGINIA STATE POLICE,

      Defendants

                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of foregoing ADefendant Deputy
Hickman’s Motion for Summary Judgment@ was served upon the following parties through the
Court=s Electronic Case Filing (ECF) system on this day, Monday, September 9, 2019:
                                    Russell A. Williams
                         Katz, Kantor, Stonestreet & Buckner PLLC
                                112 Capitol Street, Suite 200
                                  Charleston, WV 25301
                                Counsel for Bradley Cottrell

                                    Vincent Arrigo
                                  Nicolette A. Ward
                              Romanucci & Blandin, LLC
                            321 North Clark Street, Suite 900
                                  Chicago, IL 60654
                               Counsel for Bradley Cottrell
Case 2:18-cv-01281 Document 78 Filed 09/09/19 Page 4 of 4 PageID #: 435



                                Michael Mullins
                            Steptoe & Johnson PLLC
                            Chase Tower, 17th Floor
                            707 Virginia Street, East
                                  PO Box 1588
                          Charleston, WV 25326-1588
            Counsel for Trooper Okey S. Starsick, Trooper Scott Stepp,
             Trooper Zach W. Hartley and West Virginia State Police




                                           /s/ John P. Fuller
                                         Charles R. Bailey (WV Bar #0202)
                                         John P. Fuller (WV Bar #9116)
                                         Jeffrey M. Carder (WV Bar #12725)
                                         BAILEY & WYANT, PLLC
                                         500 Virginia Street, East, Suite 600
                                         Post Office Box 3710
                                         Charleston, West Virginia 25337-3710
                                         T: 304.345.4222
                                         F: 304.343.3133
                                         cbailey@baileywyant.com
                                         jfuller@baileywyant.com
                                         jcarder@baileywyant.com
